Citation Nr: 1205254	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  05-35 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a disability manifested by pain in the hips (bilateral hip disability), claimed as secondary to the service-connected left foot and right knee disabilities.

2.  Entitlement to service connection for arthritis of the left knee, claimed as secondary to the service-connected left foot and right knee disabilities.

3.  Entitlement to service connection for peripheral vascular disease (PVD) of the lower extremities, claimed as secondary to the service-connected left foot and right knee disabilities.

4.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to a rating in excess of 10 percent for irritable bowel syndrome (IBS).


REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to December 1972, from March 1975 to March 1978, and from May 1981 to May 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia that recharacterized the Veteran's IBS disability, previously rated as 10 percent disabling, as "anxiety disorder with gastro-intestinal manifestation of IBS" and assigned a 30 percent initial rating for the combined disability effective from October 25, 2008.

Also on appeal is a January 2005 rating decision by the Atlanta RO that denied service connection for arthritis of the knees and hips and denied service connection for PVD, all claimed as secondary to the service-connected left foot and right knee disabilities.

The Veteran testified at a hearing before a Decision Review Officer (DRO) in November 2008.  A transcript of the proceeding is associated with the claims files.

In May 2009 jurisdiction over the case was transferred to the RO in Winston-Salem, North Carolina.

In January 2010 the Winston-Salem RO issued a rating decision that recharacterized the Veteran's service-connected psychiatric disability as PTSD but continued the 30 percent disability rating.  In May 2010 the Winston-Salem RO issued a rating decision that restored the previous 10 percent separate rating for IBS, effective from July 25, 2008.  In September 2011, the Winston-Salem RO issued a rating decision that restored the previous 10 percent separate rating for IBS, effective from October 28, 2003.  Thus, the only issue relating to the IBS is the Veteran's request for an increased rating.  

In February 2011, the Board remanded the case for further development.  The case has been returned to the Board for appellate action.  

The issues of entitlement to service connection for bilateral hip disability, left knee disability, and PVD are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  For the period prior to February 21, 2008, the occupational and social impairment from the Veteran's PTSD more nearly approximated reduced reliability and productivity than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

2.  For the period from February 21, 2008, to July 20, 2011, the occupational and social impairment from the Veteran's PTSD more nearly approximated deficiencies in most areas than reduced reliability and productivity. 

3.  For the period from July 21, 2011, the occupational and social impairment from the Veteran's PTSD has more nearly approximated total occupational and social impairment than deficiencies in most areas. 

4.  IBS has been manifested by diarrhea with more or less constant abdominal distress for the entire period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent, but not higher, for PTSD for the period prior to February 21, 2008, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011). 

2.  The criteria for a disability rating of 70 percent, but not higher, for PTSD for the period from February 21, 2008, to July 20, 2011, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011). 

3.  The criteria for a disability rating of 100 percent for PTSD for the period from July 21, 2011, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011). 

4.  The criteria for a disability rating of 30 percent, but not higher, for IBS have been met for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.113, 4.114, Diagnostic Code 7319 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided adequate VCAA notice in a December 2003 letter, prior to the April 2004 rating decision on appeal. 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

The Veteran has been afforded appropriate VA examinations, most recently in July 2011.  The Veteran has not asserted, and the evidence of record does not show, that his disabilities have increased significantly in severity since those examinations.  The Veteran has also been afforded an opportunity for a hearing before the Board, but withdrew his request in a letter dated in September 2010. 

Accordingly, the Board will address the merits of the Veteran's claims.  

Legal Criteria

General

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 . 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

PTSD

When evaluating a mental disorder, the rating agency shall consider the frequency, severity and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

PTSD (Diagnostic Code 9411) is rated under the schedule of ratings for mental disorders, 38 C.F.R. § 4.130.  In relevant part, the rating criteria are as follows.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

IBS

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113.

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

Currently the Veteran's IBS is rated under 38 C.F.R. § 4.114, Diagnostic Code 7319, which provides that a maximum disability rating of 30 percent is warranted for severe IBS productive of diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  A 10 percent rating is warranted for moderate IBS productive of frequent episodes of bowel disturbance, with abdominal distress.  A noncompensable rating is warranted for mild IBS productive of disturbances of bowel function with occasional episodes of abdominal distress.  

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to either disability.  

PTSD

Following his request for an increased rating, the Veteran had a VA psychiatric examination in January 2004 in which he reported panic attacks that seemed to be fairly controlled with medication.  He related that he has used most of his sick leave and much of his vacation time over the past two years due to his psychiatric disability.  He further reported difficulty thinking straight and remembering things.  He reported currently receiving psychiatric care at the VA Medical Center.  

On examination, the Veteran was thoughtful, polite, and cooperative.  The examiner found no evidence of impairment of thought processes or communication.  The Veteran had no delusions, hallucinations, inappropriate behavior, or suicidal or homicidal thoughts.  The Veteran was able to maintain minimal personal hygiene and could carry out his activities of daily living.  Cognitive examination showed him to be alert and oriented to place, person, and situation.  He denied any obsessive or compulsive behaviors.  The examiner indicated that the Veteran experiences panic attacks with increased heart rate, feeling of impending sense of doom, and upset stomach that appeared to be under fair control with his medication regimen.  The Veteran's mood was euthymic, and he was free of anxiety at that time.  The examiner diagnosed the Veteran as having panic disorder without agoraphobia, and anxiety disorder secondary to IBS.  The examiner assigned the Veteran a global assessment of functioning (GAF) score of 55.

According to the DSM-IV, a GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work); a GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job); a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); a GAF between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships; a GAF between 71 to 80 is indicative that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work). 

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability ratings.  However, they are just one of many factors considered when determining a rating. 

In March 2005, the Veteran was afforded another VA psychiatric examination, during which he reported similar symptoms as in the previous examination.  However, he reported more frequent panic attacks within the previous year despite his medication.  He reported having 2 panic attacks per week, which often occurred in the evenings, but he could not state how long these attacks lasted.  The Veteran also stated that he had had to leave work at least 6 times in the past year due to a panic attacks, and had used all of his sick and vacation leave due to his disabilities.  He endorsed memory problems that interfere with his work, poor concentration, and anxiety.  He further reported loss of interest in his usual activities, spending time with other people, or socializing.  He feels as if others are judging him negatively which caused him to be more isolated and withdrawn than before.  He endorsed feeling tired, having problems with tearfulness, and sleep disturbance.  The Veteran also described feeling irritable, feeling cranky, having poor concentration, and having problems with his short-term memory.  He denied suicidal intent or thoughts.  He endorsed intrusive memories of his experiences in Republic of Vietnam and during Desert Storm.  He could not report how distressed he becomes when these intrusive thoughts occur, but denied experiencing associated nightmares.  

Upon examination, the Veteran was noted to make a good effort in responding honestly to the questions posed.  His mood was depressed, anxious, and somewhat irritable.  He was oriented in all spheres, and was able to maintain minimal personal hygiene.  The examiner found no evidence of inappropriate behaviors, problems with thought processes/communication, delusions, or hallucinations.  He found that the Veteran's concentration was mildly impaired.  The examiner diagnosed the Veteran as having panic disorder without agoraphobia, anxiety disorder, and depressive disorder.  He assigned the Veteran a GAF score of 50, and opined that the Veteran's psychiatric symptoms caused him chronic, moderate to severe problems with social and occupational functioning.  

The Veteran underwent a series of private psychological evaluations by his treating psychologist, including updates, from October 2006 to January 2009.  He also had been undergoing private psychological treatment since 2006.  

During the October 2006 evaluation, the Veteran reported being currently employed only because his supervisor allows him some leeway as he has marked difficulty both physically and emotionally in performing his job functions.  The Veteran reported having difficulty with social interactions, and continued to experience panic attacks.  He stated that although he used to interact and socialize with his friends and neighbors, in the past few years he has avoided all socialization.  

On examination, the Veteran presented with symptoms of PTSD, panic disorder, and depression.  He reported symptoms such as feelings of worthlessness, loss of interest in things once enjoyed, sleep disturbance, low frustration tolerance, anger outbursts, flashbacks, intrusive thoughts, motor activity while sleeping, survival guilt, social isolation, and discomfort in public places or in groups of people.  The evaluator observed the Veteran's lack of attention, focus, and concentration.  The Veteran's remote and recent memory was intact, but when stressed, he has problems with short-term memory.  The Veteran's mood and affect were depressed, but he was oriented in all spheres.  When discussing his service in Vietnam and during Desert Storm, he became obviously distressed by recollection of the events.  The Veteran related that his treating physician at the VA Medical Center characterized the Veteran's panic attacks as severe in nature.  The Veteran did not directly indicate suicidal thoughts, but indicated that he thought it would be a "blessing to die" rather than incur another panic attack.  The evaluator observed a slight tremor in the Veteran's hands, and indicated that the Veteran was having difficulty managing his symptoms.  He opined that the Veteran's condition appeared to be worsening, and he had increased problems at home.  The psychologist assigned a GAF score of 43.  The psychologist indicated that although the Veteran had been attending individual counseling at his practice, he had made no improvement and his prognosis continued to be poor.  The psychologist further stated that based upon the Veteran's poor prognosis, he should be considered permanently and totally disabled.  

In March 2007, the Veteran was afforded another VA psychiatric examination during which he described symptoms such as fatigue, apathy, tension, and anxiety.  He stated that people make him nervous.  The examiner noted that the Veteran's GAF scores since the last VA examination ranged from 45 to 65, and the Veteran reported being diagnosed as having PTSD based upon in-service stressors.  There were no significant differences between the findings of this VA examiner and the previous examination regarding the Veteran's symptoms.  The Veteran reported his daily activities may include, in addition to work, fishing, races, wood working, spending time with family, and watching television.  He denied suicidal and/or homicidal thoughts.  The Veteran was diagnosed as having generalized anxiety disorder, and was assigned a GAF score of 53.  The examiner indicated that the Veteran psychiatric symptoms had a moderate degree of impact on his social and occupational functioning.  

A March 2007 update from the Veteran's psychologist notes that he came back from his March 2007 VA psychiatric examination with worse symptoms because he had to discuss his in-service stressors with a total stranger.  The psychologist indicated that since the VA examination, the Veteran's PTSD symptoms were 50 to 75 percent worse.  The Veteran also reported to his psychologist that the VA examination report did not describe all of his symptoms and somewhat overstated his home life.  The Veteran endorsed current fear of being suspended or fired from his employment due to his decreased capacity to complete his work duties.  He said that his co-workers pick up the slack for the duties he is unable to complete.  The psychologist indicated that since the March 2007 VA examination, the Veteran's daily living and functioning had deteriorated.  

In June 2007, the Veteran treating psychiatrist provided a letter stating that the Veteran's symptoms are consistent with PTSD based upon his frequent, intrusive memories from his service in Vietnam.  He noted that the Veteran was constantly on edge and irritable, and has poor sleeping including nightmares about Vietnam.  The psychiatrist also indicated that he was very concerned about the Veteran's level of functioning, and although he attends regular psychotherapy for PTSD, his functioning remains low.  The Veteran has difficulty concentrating, and his PTSD has also impacted his functioning at work.  The psychiatrist also said that the Veteran's symptoms have occurred for many years, but have increased over the last couple years.  He worried that the Veteran may no longer be able to keep his employment due to the increased severity of these symptoms. 

The Veteran's private psychologist issued an update in November 2007 and indicated that the Veteran was having more and more difficulty working because of attention and concentration problems, as well as intrusive thoughts due to his psychiatric disability.  He noted similar symptoms as in previous evaluations, and indicated that the Veteran recently tore down a power line with his truck that brought his repressed memories of Vietnam and Desert Storm to the forefront of his mind.  

In February 2008, the Veteran's treating psychologist performed another evaluation during which similar symptoms as noted previously were again reported.  In addition, the Veteran reported being unable to maintain his concentration or pay attention to tasks because of his PTSD.  He was unable to remember and follow simple or complex instructions due to his PTSD.  In addition, the Veteran reported being unable to interact with his supervisor, co-workers, or the general public due to his psychiatric symptoms.  The psychologist noted, however, that the veteran could adhere to a work schedule and meet production norms.  

During the mental status examination, the Veteran was noted to have frequent, moderate depressive ideation in the past six months with loss of interests, mood retardation, sleep disturbance and fatigue.  His mood was calm, anxious, and depressed, and his affect was appropriate.  He also reported shortness of breath, palpitations, sweating, GI symptoms, muscle twitching, and dry mouth.  The Veteran had logical and coherent thought processes, and no obsessive thoughts, delusional thoughts, or compulsions.  The psychologist observed no signs of anxiety during the interview, but his attention and concentration were mildly impaired.  

Following evaluation, the psychologist indicated that the Veteran was currently unemployed due to the medications he was taking to treat a ruptured disc in his neck.  He further found that the Veteran was permanently unemployable because no one could hire the Veteran due to the combination of his physical and mental disabilities.  The psychologist also indicated that the Veteran was honest and forthright regarding his symptoms, and there was absolutely no evidence of malingering regarding his symptoms.  

The Veteran's private psychologist authored another updated evaluation in January 2009, during which the Veteran was noted to have similar symptoms as in previous examination and evaluations.  The psychologist also indicated that the Veteran is hypervigilant as he sleeps on the couch in order to protect his family.  The psychologist again linked the Veteran's symptoms to stressors experienced during military service.  

The Veteran was afforded another VA psychiatric examination in August 2009, during which he was diagnosed as having PTSD related to his reported in-service stressors.  The examiner indicated that PTSD is the most accurate diagnosis of the existing psychiatric condition.  The VA examiner noted that the Veteran has marital strife, and is no longer employed at least in part due to his psychiatric symptoms interfering with his work duties.  The symptoms described were similar to those described in prior examinations.  

Most recently, the Veteran was afforded a VA psychiatric examination in July 2011.  The Veteran reported that his depressive symptoms had worsened since 2008 and that he had to quit his job in part due to his psychiatric symptoms.  He reported not having any activities, and no interest in anything-including things that were once pleasurable.  He stated that he has miserable sleep due to reexperiencing traumas incurred during service.  He described his relationship with his wife as "fair," because his irritability causes marital unhappiness.  He had a good relationship with his children, but otherwise had no social relationships, social activities, or leisurely pursuits.  The examiner indicated that the Veteran isolates himself, but is capable of basic activities of daily living and able to meet familial responsibilities.  

Mental status examination revealed similar findings as in previous examinations, but this examination noted long standing suicidal thoughts without a plan.  The examiner observed that the Veteran had a flat affect, and noted the Veteran's reports of loss of interest, motor retardation, sleep disturbance, and fatigue.  In the past two years, he had had increasing anhedonia.  The Veteran's sleep disturbance included waking up in the middle of the night and being unable to return to sleep.  The examiner found that the Veteran had significant psychiatric symptoms and described them as moderate to severe in nature.  The examiner also found that the Veteran's psychiatric symptoms severely impacted his employment; moderately to severely impacted his routine responsibilities, activities of daily living, leisure activities, and quality of life; moderately impacted his family role and physical health; and mildly to moderately impacted his relationships.  The examiner indicated that the Veteran was unemployable.  He diagnosed the Veteran as having PTSD and major depressive disorder, and assigned a GAF of 35.  The examiner opined that the Veteran's functional status had deteriorated since the last VA examination.  

Upon careful review of the evidence of record, the Board finds that the Veteran is entitled to a 50 percent rating for his service-connected PTSD prior to February 21, 2008; a 70 percent rating for the period from February 21, 2008, to July 20, 2011; and a 100 percent rating beginning July 21, 2011.

The Board finds that prior to February 21, 2008, the Veteran symptoms were most compatible with those associated with a 50 percent rating.  Based upon review of the VA and a private examination reports, review of the pertinent treatment records, and the Veteran's statements made to VA, the Board finds that prior to February 21, 2008, his psychiatric symptoms were productive of occupational and social impairment with reduced reliability and productivity.  For example, the Veteran had consistently reported problems with work, and the need to use much if not all of his vacation and sick days due to his panic attacks.  Some of the symptoms the Veteran reported included increasing problems with sleep, flashbacks to time in service, social withdrawal, memory impairment, poor concentration and panic attacks occurring at least twice weekly.  In combination, the Veteran's symptoms during the period of this claim prior to February 21, 2008, resulted in the reduced reliability and productivity required for a 50 percent rating.

Consideration has been given to assigning a higher evaluation for this period.  However, there is no evidence that the impairment from the Veteran's psychiatric disabilities more nearly approximated deficiencies in most areas than reduced reliability and productivity.  In this regard, the Board notes that the March 2007 VA examination report shows that the Veteran had interests in activities such as fishing and woodworking.  Records dated prior to February 21, 2008, show the Veteran had a generally good relationship with his wife and children.  There was also no objective evidence that the Veteran's judgment or thinking was overly impaired.  Moreover, based on the evidence discussed above, there is no showing of thought and communication deficiencies, impaired impulse control, obsessional rituals, hallucinations, delusions, or suicidal/homicidal ideation, such as to support a higher evaluation for the period prior to February 21, 2008. 

The Board finds that the Veteran is entitled to a 70 percent disability rating for his psychiatric disability for the period from February 21, 2008 to July 20, 2011.  The Board notes that February 21, 2008, is the date of a private psychiatric examination report evidencing worsening symptoms.  Subsequent VA and private examination reports detail a more significant psychiatric disability than described in VA and private examination reports prior to February 21, 2008.  In this regard, the Board notes that the Veteran reported that he had begun to have suicidal ideation and increased marital problems.  The Veteran also reported more significant social isolation and problems with work, including being unable to communicate with his supervisor and co-workers.  He also began experiencing disinterest in activities he used to enjoy.  In combination, the Veteran's symptoms during the period of the claim from February 21, 2008, produced impairment that more nearly approximated deficiencies in most areas than reduced reliability and productivity. 

Consideration has been given to assigning a higher evaluation for this period.  The Veteran had recently stopped working due to medication he was prescribed for a neck disability.  There is indication that a combination of his physical and psychiatric disabilities were the cause of his unemployment.  Further, the Veteran still had a relationship with his wife, albeit strained, and maintained a good relationship with his children.  Additionally, the evidence discussed above fails to show that the Veteran experienced gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, intermittent inability to perform activities of daily living, disorientation to time or place, and memory loss for names of close relatives, own occupation or own name.  Therefore, a higher evaluation for this period is not warranted. 

The Board finds that the Veteran is entitled to a 100 percent disability rating for PTSD for the period beginning July 21, 2011, the date of the Veteran's most recent VA examination that shows a marked increase in his psychiatric symptoms.  In this regard, the Board notes that the July 21, 2011, VA examiner reported that the Veteran's symptoms increased significantly since his last VA examination.  He specifically noted that the Veteran participated in no activities, did not derive pleasure from things that were once pleasurable, and did not even read the newspaper.  He described a fair relationship with his wife because of marital unhappiness and a good relationship with his kids, but no other social relationships, social activities, or leisurely pursuits.  The examiner indicated that the Veteran's loss of employment was significantly due to his psychiatric disability which severely impacted his employment.  Ultimately, the examiner found the Veteran to be unemployable.  Therefore, the Board finds that these symptoms are appropriately attributed to the Veteran's psychiatric disabilities, contributing to his inability to obtain and maintain gainful employment.  In combination, the Veteran's symptoms during the period of the claim from July 21, 2011, produced impairment that more nearly approximates total occupational and social impairment than deficiencies in most areas. 

The Board acknowledges that the results of the VA examinations and the symptoms described in the mental health treatment notes do not indicate that the Veteran experiences all of the symptoms associated with a 50 percent, a 70 percent, or a 100 percent disability rating for PTSD for the periods specified above.  However, the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, a finding that there is reduced reliability and productivity is sufficient to warrant a 50 percent disability rating for the period prior to February 21, 2008, even though all the specific symptoms listed for a 50 percent rating are not manifested; a finding that there are deficiencies in most areas is sufficient to warrant a 70 percent disability rating for the period from February 21, 2008, to July 20, 2011, even though all the specific symptoms listed for a 70 percent rating are not manifested; and a finding that there is total occupational and social impairment is sufficient to warrant a 100 percent disability rating for the period beginning July 21, 2011, even though all the specific symptoms listed for a 100 percent rating are not manifested.

IBS

Just prior to filing his request for increase, the Veteran underwent an evaluation of his IBS in October 2003.  During this evaluation, the Veteran reported daily symptoms of stomach pain, diarrhea alternating with constipation, and occasional fecal incontinence.  He definitively noted a correlation between stress and his IBS.  The VA physician indicated that the Veteran's IBS considerably affects his work and social life.  

The Veteran was afforded a VA psychiatric examination in January 2004, and although it did not specifically evaluate the Veteran's IBS, there was some discussion as to symptoms associated with the Veteran's IBS.  The examiner noted the Veteran's reports of having periodic, unexpected bowel control issues and frequent stomach cramps.  

In March 2005, the Veteran was afforded a VA examination for his psychiatric disability during which he reported increasing symptoms in frequency and intensity over the past 6 months.  He stated that his symptoms included daily, watery diarrhea with blood.  He also complained of constipation, gas, and daily cramping.  He advised that he had these symptoms regardless of whether he feels anxious or is having a panic attack, but during a panic attack, his symptoms are worse.  

That same month, the Veteran was afforded a VA examination of his IBS during which he reported alternating diarrhea and constipation since service.  The examination, however, does not include a discussion as to the current frequency and severity of his symptoms.  

In submissions to VA, the Veteran reported having symptoms of IBS including several daily attacks of diarrhea.  He stated that this interrupts his ability to sleep because he must awaken to use the bathroom.  He reported only being able to leave his home for short periods of time or be in places that have restrooms nearby.  Additionally, he must stop frequently during longer road trips due to his IBS.  

In October 2009, the Veteran underwent a VA examination regarding his IBS.  He reported abdominal cramps with bowel urgency.  He reported fecal incontinence at times, especially under stress, but it sometimes would occur while sleeping.  The Veteran endorsed diarrhea once to four times daily, and severe colicky/crampy intestinal pain several times per week lasting minutes.  There was no history of colitis, abdominal colic, nausea, vomiting, constipation, trauma to the intestines, intestinal neoplasm, significant weight loss or malnutrition, anemia, fistula, abdominal mass, or abdominal tenderness.  The examiner diagnosed the Veteran as having IBS with intermittent fecal incontinence causing significant effects on his occupation.  It was also noted to impact some of his activities of daily living.  

In April 2010, the Veteran was afforded another VA examination regarding his IBS, and he reported loose bowel movements that are sometimes associated with formed stool, and other times, he has constipation.  The Veteran stated that for the most part, he has diarrhea and this occurs up to three times a day.  He endorsed some extreme and unpredictable urgency, and may have bowel incontinence.  This occurs once to twice weekly or monthly.  These bouts include significant abdominal cramps, gaseousness, and flatus, and more frequently than not, he has three to five loose bowel movements per day.  The examiner noted that the Veteran's bowel symptoms interfere with his past occupation as a truck driver due to bouts of incontinence or urgency.  He found that they also interfere with his activities of daily living inasmuch as he must always be near a bathroom.  The examiner diagnosed IBS as a distinct medical entity from his psychiatric disabilities.  

The Veteran's IBS was again evaluated during a July 2011 VA examination.  The Veteran endorsed persistent diarrhea several times weekly, but less than daily.  He also endorsed a history of constipation a couple times a week, and reported severe intestinal pain several times daily.  The examiner found that the Veteran's IBS symptoms significantly affected his occupation in that it caused increased tardiness and absenteeism.  The Veteran advised that he must plan meals around accessibility to a bathroom and makes frequent stops to use the bathroom.  His IBS causes severe effects on his chores, shopping, exercise, recreation, and traveling.  It prevents him from sports, but has no impact on his feeding, bathing, dressing, or toileting/grooming.  

A review of the record shows that the Veteran receives medical care at the VA Medical Center.  However, a review of the treatment notes of record indicates that the majority of the Veteran's VA Medical Center medical care is orthopedic or psychiatric in nature.  There is occasional treatment for IBS-related complaints, and this is included on his problem list.  

Based upon review of the evidence outlined above, the Board finds that the Veteran is entitled to a disability rating of 30 percent for IBS for the entire period on appeal.  In this regard, the Board notes that the Veteran has reported experiencing alternating diarrhea and some constipation and more or less constant abdominal cramping.  In addition, he has reported significant problems with bowel urgency and fecal incontinence.  This has been well documented throughout his treatment records, and has been noted to significantly impact his work and many of his activities of daily living.  This is the highest scheduler disability rating possible for IBS.  38 C.F.R. § 4.114, Diagnostic Code 7319.

Extra-schedular Considerations

The Board has considered whether this case, or any component thereof, should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case the manifestations of the service-connected disabilities are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 
 
TDIU

In this case the Veteran has already been granted a TDIU, effective February 14, 2008-the last date he worked.  Accordingly, further consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(a), or entitlement to extra-schedular consideration under the provisions of 38 C.F.R. § 4.16(b) is rendered moot. 


							(CONTINUED ON NEXT PAGE)



ORDER

A 50 percent rating, but not higher, for the period prior to February 21, 2008; a 70 percent rating, but not higher, from February 21, 2008, through July 20, 2011; and a 100 percent rating for the period from July 21, 2011, for PTSD is granted, subject to the criteria applicable to the payment of monetary benefits. 

A 30 percent rating for IBS over the entire period on appeal is granted, subject to the criteria applicable to the payment of monetary benefits.  


REMAND

The Board has determined that further development action is required before it decides the appeal on the service connection issues.  

In February 2011, the Board remanded the Veteran's claims for service connection for a bilateral hip disability, left knee disability, and PVD of the lower extremities for further development.  An examination was requested to determine whether the Veteran's claimed disabilities were caused or aggravated by his service-connected right knee and left foot disabilities.  

The Veteran was afforded a VA examination in July 2011.  The examiner indicated that she did not review any private medical records before providing an opinion.  She did, however, review the Veteran's service treatment records (STRs) and VA outpatient treatment records.  Although there are not extensive private treatment records related to the claimed disabilities, there are some private treatment records related to his hips and PVD.  Additionally, the examiner  noted with respect to the Veteran's PVD that is likely related to his smoking, there is no medical literature showing a causal relationship between joint trauma and PVD, and that the Veteran's PVD predated his diagnosis of diabetes mellitus.  She did not, however, offer an opinion as to whether the Veteran's service-connected disabilities have aggravated his PVD of the lower extremities.  She further opined that the Veteran's left knee and bilateral hip disabilities are not caused by or a result of his left foot and right knee disabilities.  She stated the Veteran did not have a hip disability, and his symptoms were likely due to degenerative joint disease of the lumbar spine, which is unrelated to his left foot and/or right knee complaints.  She indicated that there is no causal relationship between the Veteran's left knee strain and his right knee and left disabilities, and there is nothing in the STRs showing treatment for a left knee injury.  Again, she did not discuss the possibility of aggravation and gave no meaningful rationale for her opinions.  

The Board thus finds the July 2011 examination to be not fully responsive to the remand directives. 

The Court has held that compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO for the following actions:

1.  The Veteran should be afforded an examination by an examiner or examiners with appropriate expertise to determine the etiology of the Veteran's PVD of the lower extremities, any disorders of the left knee present during the period of the claim, and any disorder manifested by pain in the hips present during the period of the claim. 

The claims folders must be made available to and reviewed by the examiner(s), and any indicated studies should be performed.  

Based on review of the files and examination of the Veteran, the examiner(s) should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's PVD of the left and right lower extremities was caused or permanently worsened by the service-connected left foot disability, right knee disability, and/or diabetes mellitus.

The examiner should also determine the nature of any disorders of the left knee and any disorders manifested by pain in the hips that have been present during the period of the claims and provide an opinion with respect to each such disorder as to whether it is at least as likely as  that the disorder was caused or permanently worsened by the service-connected left foot and/or right knee disability.  

The rationale for each opinion expressed must be provided.

2.  The RO should also undertake any other development it determines to be warranted.

3.  Then, the RO should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.  
 
By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


